Citation Nr: 1110106	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in the initial rating decision issued in January 2008, the RO granted service connection for hearing loss in the left ear, evaluated as noncompensable effective July 17, 2007 (the date the claim for service connection was received), but denied service connection for hearing loss in the right ear.  The Veteran appealed both the denial of service connection for hearing loss in the right ear and the assignment of a noncompensable disability rating for the now service-connected hearing loss in the left ear.  By rating decision issued in August 2009, the RO granted service connection for hearing loss in the right ear effective July 17, 2007, and evaluated the Veteran's now service-connected bilateral hearing loss as noncompensable.  The Board finds that the issue now before it is one for an initial compensable disability rating for bilateral hearing loss, and is for the entire appeal period as service connection for hearing loss in both ears is effective as of July 17, 2007.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in July 2010.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's claim was previously before the Board in September 2010.  At that time, the Board remanded the Veteran's claim for additional development noting that, at the July 2010 hearing, the Veteran had submitted the report of a private audiometric test conducted in June 2010 and finding that this report was not adequate for rating purposes because it failed to identify that the Maryland CNC word list was used to test the Veteran's speech discrimination as required by 38 C.F.R. § 4.85(a).  

Subsequent to the issuance of the September 2010 Board remand, the Court of Appeals for Veterans Claims (Court) issued a decision in Savage v. Shinseki, No. 09-4405 (U.S. Vet. App. Jan. 4, 2011), holding that, pursuant to 38 U.S.C.A. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  The Court limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."     

The June 2010 audiometric test report fails to identify the word list used to conduct speech discrimination testing.  Furthermore, the Board finds that the speech discrimination scores noted on the June 2010 audiometric test report are so disparate from those found on VA examination in October 2010 using the Maryland CNC word list that they result in conflicting evidence as to the severity of the Veteran's bilateral hearing loss.  The Board finds, thereafter, that such missing information is relevant, factual, objective, and bears greatly on the probative value of the private examination report.  Consequently, remand is necessary in order to seek clarification of which word list was used by the June 2010 physician in conducted the speech discrimination test.

Furthermore, the Board notes that the June 2010 results of puretone thresholds testing is provided in graph format rather than numeric form.  Interpretation of the graph into numerical format would be beneficial in deciding the Veteran's claim (specifically to ensure VA is using the correct test results) and, therefore, should be requested.

As the Veteran provided the June 2010 audiometric test report, the Board deems it appropriate to ask him to obtain the clarification needed with regard to the word list used for speech discrimination testing and numerical interpretation of the puretone thresholds graph rather than VA contacting the physician directly, since VA has not had prior contact with this physician.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he obtain the following from the private physician who conducted the June 2010 audiometric testing and report thereof:
      (a)  clarification of which word list was used to conduct the speech discrimination testing; and
      (b)  numeric interpretation of the puretone thresholds graph.

2.  Thereafter, the issue on appeal should be readjudicated.  If such action does not resolve the issue, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this appeal should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


